DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The limitation “input entry device” in claims 8 and 15 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “interface” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “input interface”) is modified by functional language (“to receive an input from the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a mouse, keyboard, button, panel switch, microphone, or the like (pg. 36) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite the limitation “instruction information that associates information about a content of an instruction for the subject with information about a procedure of moving the ultrasound probe by the arm” in lines 9-11 and 8-10. Examiner notes that while there is support for storing instruction information including the content of an instruction and the timing so as to be kept in correspondence with the procedure for moving the ultrasound probe (see PgPub [0057]), there is no support for instruction information that associates information about a content of an instruction for the subject with information about a procedure of moving the ultrasound probe by the robot arm in the original disclosure. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the invention at the original time of filing. . 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite the limitation “an instruction for the subject” in lines 10 and 9 respectively. It is unclear if this is the same instruction for the subject as recited in lines 6 and 5-6 of claims 1 and 9 respectively, or if this is a different instruction for the subject. For examination purposes, it has been interpreted to mean either. 
Claims 1 and 9 recite the limitation “a storage configured to store instruction information that associates information about a content of an instruction for the subject with information about a procedure of moving the ultrasound probe by the robot arm” in lines 9-11 and 8-10 respectively. It is unclear if the storage associates information about a content or if the instruction information associates information about a content. The interpretation that the instruction information associates information about a content is further unclear in light of the 112(a) rejection above. For Examination purposes, it has been interpreted that the information about a content of an instruction for the subject is associated with information about a procedure of moving the ultrasound probe by the robot arm. 
Claims 1 and 9 recite the limitation “associates information” in lines 9 and 8 respectively. It is unclear if this is the instruction information of line 9 or a different information. For examination purposes, it has been interpreted to mean any information.

Claim 2 recites the limitation “each diagnosis protocol” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the instruction for the subject” in line 5. It is unclear if this is the instruction for the subject of claim 1 line 6 or claim 1 line 10. For examination purposes, it has been interpreted to mean either instruction for the subject. 
Claims 2 and 10 recites the limitation “a piece of instruction information” in line 3. It is unclear if this is the instruction information of claim 1 or a different instruction information. For examination purposes, it has been interpreted to mean any instruction information. 
Claim 2 recites the limitation “the basis” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 10 recites the limitation “the diagnosis protocol” in line 6. It is unclear which diagnosis protocol the limitation is referring to. For examination purposes, it has been interpreted to mean any of the diagnosis protocols.
Claim 3 recites the limitation “the instruction for the subject” in line 2. It is unclear if this is the instruction for the subject of claim 1 line 6 or claim 1 line 10. For examination purposes, it has been interpreted to mean either instruction for the subject. 
Claim 4 recites the limitation “the instruction for the subject” in line 3 and line 6. It is unclear if this is the instruction for the subject of claim 1 line 6 or claim 1 line 10. For examination purposes, it has been interpreted to mean either instruction for the subject. 

Claim 5 recites the limitation “the instruction for the subject” in lines 3 and line 8. It is unclear if this is the instruction for the subject of claim 1 line 6 or claim 1 line 10. For examination purposes, it has been interpreted to mean either instruction for the subject. 
Claim 5 recites the limitation “output the instruction for the subject on a basis of a result of the analysis”. it is unclear if the instruction would be output if the analysis made the determination that an instruction is not to be output.
Claim 6 recites the limitation “the instruction for the subject” in line 2. It is unclear if this is the instruction for the subject of claim 1 line 6 or claim 1 line 10. For examination purposes, it has been interpreted to mean either instruction for the subject. 
Claim 9 recites the limitation “a robot arm configured to hold an ultrasound probe” in line 2. It is unclear if the ultrasound probe is a part of the claimed invention. Accordingly, all limitation further defining the ultrasound probe are indefinite for attempting to further define an unclaimed element. 
Claim 11 recites the limitation “the instruction for the subject” in line 2. It is unclear if this is the instruction for the subject of claim 9 lines 5-6 or claim 9 line 9. For examination purposes, it has been interpreted to mean either instruction for the subject. 
Claim 13 recites the limitation “the instruction for the subject” in line 2. It is unclear if this is the instruction for the subject of claim 9 lines 5-6 or claim 9 line 9. For examination purposes, it has been interpreted to mean either instruction for the subject. 
Claim 19 recites the limitation “the processing circuitry is configured to output the instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation becomes equal to or less than a threshold value, on a basis of the result 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US 20170252002 A1), hereinafter Mine in view of Fujiwara (JP2011104066). Examiner notes all citations of Fujiwara are with respect to the translated copy provided herein. 
Regarding claims 1 and 9,

An ultrasound probe (at least fig. 1 (120) and corresponding disclosure) configured to transmit and receive an ultrasound wave;
A robot arm (at least fig 1. (110) and corresponding disclosure) configured to hold the ultrasound probe (120) and to move the ultrasound probe (120) along a body surface of a subject (at least fig. 1 (P) and corresponding disclosure); and
Processing circuitry (at least fig. 1 (140 and 200) and corresponding disclosure) configured to control the moving of the ultrasound probe performed by the robot arm ([0041] which discloses the robot arm moves the ultrasonic probe under control of the processing circuitry 140) and to exercise control so that an instruction is output (at least fig. 19 (ST300) and corresponding disclosure). 
A storage (at least fig. 5 (243) and corresponding disclosure) configured to store instruction information ([0072] which discloses trace instruction information stored in the storage 243) that associates content of an instruction for the subject with information about a procedure of moving the ultrasound probe by the robot arm ([0072] which discloses the robot-arm control circuitry 140 controls driving of the robot arm 110 so as to automatically move the ultrasonic probe according to (i.e. associated with) the trace instruction information (i.e. content of an instruction) stored in the storage 243)

	Mine fails to explicitly teach wherein the instruction is an instruction for the subject. 
Fujiwara, in a similar field of endeavor involving ultrasound control, teaches processing circuitry (at least fig. 1 (7) and corresponding disclosure) configured to exercise control so that an instruction for the subject is output and further teaches storing instruction information that associates content of an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine to include outputting an instruction for the subject as taught by Fujiwara in order to make it easy to scan the organ targeted for examination (Fujiwara [0003]).
It would have been further obvious to a person having ordinary skill before the effective filing date to have modified the system of Mine to include storing the instruction information of Fujiwara in order to provide the instruction information according to the desired procedure. 

Regarding claims 2 and 10,
Mine, as modified, teaches the elements of claims 1 and 9 as previously stated. Mine further teaches storing a piece of instruction information for each diagnosis protocol (at least fig. 9 which discloses storing reference trace information (i.e. a piece of instruction information). Examiner notes this information is stored according to a desired protocol)
Fujiwara further teaches wherein the processing circuitry is configured to output the instruction for the subject on the basis of the instruction information corresponding to a diagnosis protocol ([0009] which discloses instructions are shown to the subject in accordance with examination steps and further teaches the examination steps are part of an examination protocol and fig. 2 which depicts after the operator inputs the desired examination protocol instructions for the subject are displayed)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine, as currently modified, to include outputting the instruction 

Regarding claims 3 and 11,
Mine, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further discloses wherein the processing circuitry is configured to output the instruction for the subject on the basis of the instruction information corresponding to a position of a probe with respect to the subject ([0027] which discloses instruction contents are provided in accordance with the examination target. Examiner notes the examination target requires positioning the probe over the examination target).
Examiner notes in the modified system the position of the probe corresponds to a position of the robot arm of Mine. 

Regarding claims 6 and 13,
Mine, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further discloses wherein the processing circuitry is configured to output the instruction for the subject by using audio or display information ([0017] which discloses the instruction contents to the subject are displayed)

Regarding claims 8 and 15,
Mine, as modified, teaches the elements of claims 1 and 9 as previously stated. Mine further teaches further teaches further comprising an input entry device (at least fig. 5 (260)) configured to receive an input from a subject ([0065] which discloses 260 is a voice-input device and [0143] which discloses receiving voice information from the patient. Examiner notes that the voice-input device would 

	Regarding claim 16,
	Mine, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the instruction information includes a content of the instruction and the timing of the instruction ([0038] which discloses the timings of which instructive displays are displayed are after a predetermined amount of time after instructive display A is displayed. Examiner notes the display would include the content of the instruction (i.e. position/breathing)).

	Regarding claim 17,
	Mine, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the processing circuitry is configured to control so that the instruction is output at a time when the moving of the ultrasound probe is stopped for a moment ([0055] which discloses when scanning is complete (i.e. movement of the ultrasound probe is stopped for a moment) instructive display D is displayed) to let the subject know to relax).

	Regarding claim 18,
	Mine, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the display information includes animation depicting change in a position of the subject (at least figs. 3-7. Examiner notes these successive images are interpreted as an animation and they .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mine and Fujiwara as applied to claims 3 and 11 above and further in view of Dubin et al. (US 20170112439 A1), hereinafter Dubin.
Mine, as modified, teaches the elements of claims 3 and 11 as previously stated. Mine fails to explicitly teach wherein the processing circuitry (7) is configured to make an analysis as to whether or not the instruction is to be output ([0036] which discloses if it is necessary to provide instructions on the subject’s breathing, the instructive displays for breathing are displayed and [0027] which discloses instruction contents are provided in accordance with  the prescribed examination target or prescribed position. Examiner notes an analysis of the prescribe examination target or position would determine if the instructions need to be output. For example, certain positional instructions would not be output according to prescribe examination targets).   
Mine fails to explicitly teach comparing a picture taken of the subject and the robot arm with a reference image being stored in advance and indicating a positional relationship between the subject and the robot arm, and outputting the instruction for the subject on a basis of a result of the analysis. 
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure) comprising: 
an ultrasound probe (at least fig. 4 (210) and [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400)) configured to exercise control so that an instruction for the subject is output on a basis of instruction information related to an ultrasound diagnosis ([0169] which discloses the system enables guidance (e.g. posture position and breathing 
Dubin further teaches wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
by comparing a picture taken of the subject and the robot arm ([0005] which discloses the image captured by the external camera includes a part of the portable measurement system (ultrasound probe 210) adjacent to the examined body location) with a reference image being stored in advance ([0255] which disclose determining whether at least one image captured by the external camera fulfils a predetermined similarity criterion to the reference image) and indicating a positional relationship between the subject and the  robot arm ([0256] which discloses determining where the portable measurement system (ultrasound probe 210) is with respect to the body of the patient), 
and 
output the instruction for the subject on a basis of the result of the analysis ([0255] which discloses instructing the patient to move to the same recognizable posture of the reference image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine, as currently modified, to include additional instructions for the subject regarding positioning of the ultrasound transducer as taught by Dubin in order to verify that the subject is at similar place/posture to the place/posture he was in when the reference image was captured (Dubin [0256]).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mine and Fujiwara as applied to claim 1 above and further in view of Bjaerum (US 20170086785 A1).
Regarding claim 5,

Mine, as modified, fails to explicitly teach wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, by comparing a first ultrasound image with second ultrasound images, the first ultrasound image being acquired from the subject by the ultrasound probe held by the robot arm, and the second ultrasound images being stored in advance with positions of the robot art relative to the subject, and 
Output the instruction for the subject on a basis of a result of the analysis.
Bjaerum, in a similar field of endeavor involving ultrasound imaging, teaches 
a processing circuitry (at least fig. 1 (116) and corresponding disclosure) configured to make an analysis as to whether or not an instruction for a subject is to be output for the subject, by comparing a first ultrasound image with second ultrasound images ([0022] which discloses comparing the incoming probe data (i.e. ultrasound image) to images of the renal arties using Doppler), the first ultrasound image being acquired from a subject by an ultrasound probe (at least fig. 1 (106) and corresponding disclosure) ([0022] which discloses signals from the probe are sent to the processor for comparison to the stored images) and the second ultrasound images being stored in advance with position of the ultrasound probe (106) relative to the subject ([0021] which discloses comparing the signals form the probe with stored images), and output the instruction for the subject on a basis of the analysis ([0021] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine, as currently modified to include comparing ultrasound images as taught by Bjaerum in order to ensure the correct positioning of the ultrasound probe before issuing the instructions to the patient. 
Examine notes in the modified system the probe is held by the robot arm.

Regarding claim 19,
	Mine, as modified, teaches the elements of claim 5 as previously stated. Fujiwara further teaches wherein the storage is configured to store information on a position suitable for observation (at least fig. 3 or 7).
Mine, as modified, fails to explicitly teach wherein the storage is configured to store information on a position suitable for observation in a positional relationship of the ultrasound probe with respect to the subject; and 
The processing circuitry is configured to output the instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation becomes equal to or smaller than a threshold value, on a basis of the result of the analysis and the information on a position suitable for observation. 
Bjaerum further teaches storing information on a position suitable for observation in a positional relationship of the ultrasound probe with respect to the subject ([0019] which discloses positioning the probe in a desired position (i.e. position suitable for observation)); and 
The processing circuitry is configured to output the instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine, as currently modified, to include outputting the instruction on the basis of the result of the analysis and the information on a position suitable for observation as taught by Bjaerum in order to ensure proper positioning of the ultrasound probe prior to outputting the instructions for the subject. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mine and Fujiwara as applied to claims 1 and 9 and further in view of Messas et al. (US 20180064412 A1), hereinafter Messas. 
Mine, as modified, teaches the elements of claims 1 and 9 as previously stated. Mine fails to explicitly teach further comprising a support arm configured to perform an operation on the subject, wherein
The processing circuitry is further configured to control the operation performed on the subject by the support arm.
Messas teaches a support arm (at least fig. 2A (2 and 3)) configured to perform an operation on a subject ([0171] which discloses an ultrasound probe (2) mounted on a robotic arm (support arm) (3) used for treatment in a region of the heart. [0117] which discloses the ultrasound probe (2) is controlled to emit focused ultrasound waves in order to result in cavitation (treatment), wherein a processing circuitry (at least fig. 2A (5)) is configured to control the operation performed on the subject by the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine, as currently modified, to include a support arm as taught by Messas in order to treat the anatomy while imaging it. Such a modification appears to merely be a combination of prior art elements yielding predictable results (MPEP 2143). 

Response to Arguments
Regarding 35 U.S.C. 112(f)
Applicant’s arguments filed 10/23/2020 have been fully considered but they are not persuasive. For example, applicant argues “an input entry device” denotes sufficiently definite structure to one skilled in the art” (REMARKS pg. 8). Examiner respectfully disagrees in that input entry device provides no structure. In fact, the applicant provided definition of an interface describes an interface as “a device or program enabling a user to communicate with a computer” (REMARKS pg. 7). “A device or program” does not denote sufficient structure of what the input interface is (e.g. a mouse, keyboard, button, panel switch, microphone). For the reasons listed above, the input interface remains interpreted under 35 U.S.C. 112(f).

Regarding 35 U.S.C. 112(b)
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. For example, applicant argues “claim 9 is modified to clarify that the probe is not part of the apparatus” (REMARKS pg. 8). Examiner respectfully disagrees in that it remains unclear if the ultrasound probe is a part of the claimed invention. For instance, the claim recites “a robot arm configured to hold an ultrasound probe…. And to move the ultrasound probe” in lines 2-3. If the ultrasound probe is not a part .
Furthermore, new 112(b) rejections necessitated by amendment.

Regarding 35 U.S.C 103 rejections
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793              

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793